 



Exhibit 10.3
AETHER HOLDINGS, INC.
ADDENDUM TO STOCK OPTION AGREEMENT
     Aether Holdings, Inc. (the “Corporation”) has issued you three option
grants dated October 25, 1999 and three option grants dated July 25, 2001 (the
“Options”) under its 1999 Equity Incentive Plan (the “1999 Plan”). Each Option
entitles you to acquire a specified number (the “Option Shares”) of shares of
the Corporation’s common stock, at specified prices per share (the “Exercise
Price”) pursuant to the provisions of the 1999 Plan and the grant agreements.
This Addendum to Stock Option Agreement (the “Addendum Agreement”) will modify
one or more provisions governing your Options. By signing this Addendum
Agreement, you agree to be bound by the modified terms and restrictions included
herein. However, except as modified herein, the 1999 Plan and the grant
agreements remain in full force and effect. In addition, only the Options
specifically identified above are modified by this Addendum Agreement and any
other options granted to you by the Corporation remain subject to the 1999 Plan
and stock option agreements governing such grants.
     Attached to this Addendum Agreement, as Schedule I, are the details of the
grants covering the Options. Schedule I specifies the number of Option Shares,
the Exercise Price, the Date of Grant, and other details of your Options. The
Options are subject in all respects, except as modified herein by the Addendum
Agreement, to the applicable terms and restrictions of the 1999 Plan and the
grant agreements.
     In addition to the terms and restrictions in the 1999 Plan and grant
agreements, the following terms and restrictions apply to each Option and shall
govern if a conflict arises with the 1999 Plan or the terms of the grant
agreements held by you:

     
Option Expiration Rules:
  For each of the three option grants dated October 25, 1999, as identified on
Schedule I, such options shall become exerciseable on or after January 1, 2009
and shall remain exercisable until midnight on October 25, 2009.1

 

1   These option grants cannot be exercised beyond the date that is ten years
following the original grant date, which is October 25, 1999.

 



--------------------------------------------------------------------------------



 



     
 
  For the three option grants dated July 25, 2001, as identified on Schedule I,
such options shall become exerciseable on or after January 1, 2011 and shall
remain exerciseable until midnight on July 25, 2011.2
 
   
 
  Any options not exercised within the time periods set forth above shall expire
and be forfeited.
 
   
 
  Notwithstanding the foregoing, all options otherwise exerciseable within the
fixed schedules set forth above shall become immediately exerciseable upon a
change of control (as defined under Section 409A of the Internal Revenue Code)
that occurs prior to the first date that such options may be exercised.

 

2   These options grants cannot be exercised beyond the date that is ten years
following the original grant date, which is (July 25, 2001).

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Addendum to
Stock Option Agreement to be duly executed either individually or by their
respective authorized officers as of October 31, 2006.

            AETHER HOLDINGS, INC.
      /s/  David B. Meister     By: David B. Meister      Its: Senior Vice
President and Chief Financial Officer        OPTION HOLDER
      /s/ J. Carter Beese, Jr.       By: J. Carter Beese, Jr.           

3





--------------------------------------------------------------------------------



 



Schedule 1 —
J. Carter Beese, Jr.

                  # Option   Exercise         Shares   Price   Date of Grant  
Expiration Date
 
               
12,600
  $ 16.00     October 25, 1999   October 25, 2009
4,000
  $ 16.00     October 25, 1999   October 25, 2009
4,000
  $ 16.00     October 25, 1999   October 25, 2009
18,000
  $ 8.54     July 25, 2001   July 25, 2011
5,000
  $ 8.54     July 25, 2001   July 25, 2011
5,000
  $ 8.54     July 25, 2001   July 25, 2011

4